An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


                IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       No. COA15-482

                                   Filed: 20 October 2015

Person County, Nos. 13CRS000966, 051076-77, 051092

STATE OF NORTH CAROLINA

              v.

BENJAMIN ERIC DARBY


       Appeal by Defendant from judgments entered 19 September 2014 by Judge W.

O. Smith, III, in Person County Superior Court. Heard in the Court of Appeals 12

October 2015.


       Attorney General Roy A. Cooper, III, by Assistant Attorney General Donna B.
       Wojcik, for the State.

       Paul F. Herzog, for Defendant-Appellant.


       DILLON, Judge.


       A jury found Defendant guilty of attempted first degree murder of Benjamin

Brackett, attempted first degree murder of Edgar Chambers, assault of Chambers

with a deadly weapon with intent to kill inflicting serious injury (“AWDWIKISI”),1

possession with intent to sell or deliver marijuana, and possession of drug




       1  See generally State v. Tirado, 358 N.C. 551, 579, 599 S.E.2d 515, 534 (2004) (allowing
convictions of attempted murder and AWDWIKISI for same act).
                                   STATE V. DARBY

                                  Opinion of the Court



paraphernalia. The trial court sentenced Defendant within the applicable mitigated

range to consecutive prison terms of 120 to 156 months and 96 to 128 months for the

two counts of attempted murder. The court consolidated the remaining offenses for

judgment and imposed a concurrent, presumptive-range sentence of 73 to 100

months. Defendant gave notice of appeal in open court.

      Counsel appointed to represent Defendant is unable to identify any issue with

sufficient merit to support a meaningful argument for relief on appeal and asks that

this Court conduct its own review of the record for possible prejudicial error. Counsel

shows to the satisfaction of this Court that he has complied with the requirements of

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State

v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right to

file written arguments with this Court and providing him with the documents

necessary to do so. Defendant has not filed any written arguments on his own behalf

with this Court, and a reasonable time for him to do so has expired. In accordance

with Anders, we have fully examined the record to determine whether any issues of

arguable merit appear therefrom.       We have been unable to find any possible

prejudicial error and conclude that the appeal is wholly frivolous.

      NO ERROR.

      Chief Judge McGEE and Judge HUNTER, JR., concur.

      Report per Rule 30(e).



                                         -2-